     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRINCE PAUL RAYMOND WILLIAMS,                     No. 1:21-cv-00321-NONE-EPG
12                       Plaintiff,                     SCREENING ORDER
13           v.                                         ORDER FOR PLAINTIFF TO:
14    AETNA, INC., et al.,                              (1) FILE A FIRST AMENDED COMPLAINT;
                                                            OR
15                       Defendants.
                                                        (2) NOTIFY THE COURT THAT HE
16                                                          WISHES TO STAND ON HIS
                                                            COMPLAINT
17
                                                        (ECF NO. 1)
18
                                                        THIRTY-DAY DEADLINE
19

20          Plaintiff Prince Paul Raymond Williams (“Plaintiff”) is proceeding pro se and in forma
21   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
22   commencing this action on March 3, 2021. (ECF No. 1). The Complaint brings claims against
23   Plaintiff’s former employer and two other employees concerning wage garnishment. The Court
24   finds that the Complaint fails to state any cognizable claims.

25          After Plaintiff reviews this order, Plaintiff can decide to file an amended complaint, which

26   the Court will screen in due course. If Plaintiff chooses to file an amended complaint, it must be

27   no longer than fifteen pages, including exhibits, must state its claims or defenses in numbered

28   paragraphs, each limited as far as practicable to a single set of circumstances, and shall be

                                                        1
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 2 of 11


 1   double-spaced except for the identification of counsel, title of the action, category headings,

 2   footnotes, quotations, exhibits and descriptions of real property. Plaintiff can also notify the Court

 3   that he wants to stand on his complaint, in which case this Court will issue findings and

 4   recommendations to the district judge assigned to the case recommending that Plaintiff’s

 5   complaint be dismissed for the reasons in this order. If Plaintiff does not file anything, the Court
     will recommend that the case be dismissed.
 6
     I.      SCREENING REQUIREMENT
 7
             As Plaintiff is proceeding in forma pauperis, the Court screens this complaint under 28
 8
     U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid,
 9
     the court shall dismiss the case at any time if the court determines that the action or appeal fails to
10
     state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
11
             A complaint is required to contain “a short and plain statement of the claim showing that
12
     the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
13
     required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
14
     conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
15
     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
16
     matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
17
     Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this
18
     plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not
19
     required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681
20
     (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal
21
     conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
22
             Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
23
     pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
24
     pro se complaints should continue to be liberally construed after Iqbal).
25
     II.     ALLEGATIONS IN THE COMPLAINT
26
             Plaintiff’s complaint alleges as follows:
27
             In August 2018, Defendant Aetna Inc. began sending Plaintiff’s personal property to
28

                                                          2
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 3 of 11


 1   “Solano, Fresno County Department of Child Support Services” without an order or warrant

 2   signed by a judge of competent jurisdiction. Defendant Jacqueline Garnett, customer service

 3   supervisor, and Defendant Kimberly Burns, customer service manager, subjected Plaintiff to

 4   workplace discrimination, harassment, and retaliation while Plaintiff was employed by Aetna

 5   until his termination. Plaintiff seeks damages in the following categories, among others: “slavery

 6   (forced compliance to contracts not held),” “denied provisions in the constitution,” “peonage

 7   (felony),” malicious prosecution, defamation and slander, “exploitation of a minority group courts

 8   – civil right,” “bar violation of antitrust laws,” “misappropriation of taxpayer funds,” “violations

 9   of the Universal Declaration of Human Rights Armed Breach of Trust,” mail threats, mail fraud,

10   unauthorized communication, and loss of wages.

11          Plaintiff alleges he does not owe a commercial debt for child support and objects to wage

12   garnishments. Plaintiff was discriminated against based on his race. Plaintiff lists a variety of

13   other grievances against his former employer and his former supervisors. The complaint is

14   interspersed with references to a variety of sections of the California Labor Code, federal statutes,

15   constitutional amendments, and case law.

16   III.   SECTION 1983

17          The Civil Rights Act under which this action was filed provides:

18              Every person who, under color of any statute, ordinance, regulation, custom,
                or usage, of any State or Territory or the District of Columbia, subjects, or
19
                causes to be subjected, any citizen of the United States or other person within
20              the jurisdiction thereof to the deprivation of any rights, privileges, or
                immunities secured by the Constitution and laws, shall be liable to the party
21              injured in an action at law, suit in equity, or other proper proceeding for
                redress....
22

23   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

24   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490

25   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also

26   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,

27   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

28   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

                                                        3
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 4 of 11


 1            To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under

 2   color of state law, and (2) the defendant deprived him of rights secured by the Constitution or

 3   federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh

 4   v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state

 5   law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

 6   does an affirmative act, participates in another's affirmative act, or omits to perform an act which

 7   he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler

 8   II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,

 9   588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an

10   official sets in motion a ‘series of acts by others which the actor knows or reasonably should

11   know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183

12   (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard

13   ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d

14   1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

15   2008).

16            Additionally, a plaintiff must demonstrate that each named defendant personally

17   participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must

18   be an actual connection or link between the actions of the defendants and the deprivation alleged

19   to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658,

20   691, 695 (1978).
21            Supervisory personnel are generally not liable under § 1983 for the actions of their

22   employees under a theory of respondeat superior and, therefore, when a named defendant holds a

23   supervisory position, the causal link between him and the claimed constitutional violation must be

24   specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

25   1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief under

26   § 1983 based on a theory of supervisory liability, a plaintiff must allege some facts that would
27   support a claim that the supervisory defendants either personally participated in the alleged

28   deprivation of constitutional rights; knew of the violations and failed to act to prevent them; or

                                                        4
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 5 of 11


 1   promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation of

 2   constitutional rights' and is ‘the moving force of the constitutional violation.” Hansen v. Black,

 3   885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,

 4   880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own

 5   culpable action or inaction in the training, supervision, or control of his subordinates,” “his

 6   acquiescence in the constitutional deprivations of which the complaint is made,” or “conduct that

 7   showed a reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles,

 8   946 F.2d 630, 646 (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

 9   IV.     ANALYSIS OF PLAINTIFF’S CLAIMS

10           A.      Pleading Standards

11           As set forth above, Federal Rule of Civil Procedure 8(a) (“Rule 8(a)”) requires a

12   complaint to contain “a short and plain statement of the claim showing that the pleader is entitled

13   to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint is not required to include detailed factual

14   allegations, it must set forth “sufficient factual matter, accepted as true, to ‘state a claim to relief

15   that is plausible on its face.’ ” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). It must

16   also contain “sufficient allegations of underlying facts to give fair notice and to enable the

17   opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

18   Moreover, Plaintiff must demonstrate that each named defendant personally participated in the

19   deprivation of his rights. Iqbal, 556 U.S. at 676-77.

20           A complaint must be concise and cannot be in the form of a narrative. Pinzon v. Jensen,
21   2009 WL 231164, at *2 (E.D. Cal., Jan. 30, 2009) (“Although Plaintiff attempts to allege many

22   causes of action and provides a description of his alleged experiences, his narrative-style

23   complaint is insufficient to state legally cognizable causes of action. It is Plaintiff’s burden, not

24   that of the court, to separately identify claims and state facts in support of each claim.”); Saunders

25   v. Saunders, 2009 WL 382922, at *2 (E.D. Cal., Feb. 13, 2009) (“A complaint having the factual

26   elements of a cause of action scattered throughout the complaint and not organized into a ‘short
27   and plain statement of the claim’ may be dismissed for failure to satisfy Rule 8(a).”).

28           A court may dismiss a complaint for failure to comply with Rule 8(a) if it is “verbose,

                                                          5
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 6 of 11


 1   confusing and conclusory.” Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981);

 2   Brosnahan v. Caliber Home Loans, Inc., 765 F. App’x 173, 174 (9th Cir. 2019). Additionally, a

 3   court may dismiss a complaint for failure to comply with Rule 8(a) if it is “argumentative, prolix,

 4   replete with redundancy, and largely irrelevant.” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

 5   1996).

 6            Plaintiff’s complaint violates Rule 8(a). Plaintiff’s complaint is a long narrative. Pages 8

 7   through 16, entitled Memorandum of Points and Authorities, are single-spaced and written in a

 8   small font. There are several pages of definitions and legal arguments interspersed with factual

 9   allegations. (See, e.g., ECF No. 1 at 12) (“Aetna Inc., beyond the rate of pay and work rules and

10   policies during work hours, cannot withhold wages to send to a child support enforcement

11   agency. Aetna Inc, by honoring an incomplete written document that, on its face, is clearly not

12   issued by a court of competent jurisdiction within the judicial branch of government is an

13   incomplete written instrument by it clearly being without a judicial signature by a Judge and

14   Clerk of the Court.”). It also contains general grievances about withholding:

15                  The motive or incentive for wage and income withholding is due to states of
                    the United States having become reliant on federal funds for child support
16                  commercial debt collection called Title IV-D funds under 42 USC section
                    658a which can be 66% for every dollar collected. These funds are
17                  responsible for helping to balance state budgets, but it comes at the expense of
                    an innocent man who does not owe any debts but is presumed to owe debts
18
                    based on a legal person/Ens legis [sic], a STRAWMAN an ALL-CAPS
19                  NAME spelled PRINCE PAUL RAYMOND WILLIAMS, which is similar to
                    the real, living, breathing, flesh-and-blood man with Creator endowed rights
20                  under “Natural Law,” Prince Paul Raymond Williams.
21   (Id. at 14).

22            Another single-spaced narrative spans pages 17 through 28. The narrative intersperses

23   Aetna’s employee code of conduct, case law, portions of the California Labor Code and various

24   federal laws with complaints about what happened at his job.

25            For those reasons, Plaintiff’s complaint is “argumentative, prolix, replete with

26   redundancy, and largely irrelevant.” McHenry, 84 F.3d at 1177. The Court cannot determine what

27   claims are being asserted based on what facts. Thus, Plaintiff’s complaint violates Rule 8(a).

28   Accordingly, Plaintiff fails to state a claim.

                                                          6
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 7 of 11


 1          As described below, the Court will allow Plaintiff to amend his complaint. However,

 2   Plaintiff’s amended complaint should include a “short and plain statement of the claim showing

 3   that the pleader is entitled to relief.” It should explain what claim or claims Plaintiff is bringing

 4   and the facts that support that claim(s).

 5          B.      Legal Standards

 6          The Court will grant Plaintiff leave to amend. In the event Plaintiff amends his complaint,

 7   the Court provides the following legal standards for federal causes of action, which may be

 8   relevant to his action:

 9                  1.         State Actor Requirement in Section 1983 and Bivens

10          Section 1983 imposes civil liability on an individual who “under color [of state law] . . .

11   subjects, or causes to be subjected, any citizen of the United States . . . to the deprivation of any

12   rights, privileges or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. “A civil

13   rights plaintiff suing a private individual under § 1983 must demonstrate that the private

14   individual acted under color of state law; plaintiffs do not enjoy Fourteenth Amendment

15   protections against ‘private conduct abridging individual rights.’” Franklin v. Fox, 312 F.3d 423,

16   444 (9th Cir. 2002) (quoting Burton v. Wilmington Parking Auth., 365 U.S. 715, 722 (1961)).

17          There is a similar requirement for actions proceeding under Bivens. See Bressi v. Ford,

18   575 F.3d 891, 898 (9th Cir. 2009) (“Bresssi’s Bivens claim requires a showing that the tribal

19   officers acted under color of federal authority.”); Schowengerdt v. Gen. Dynamics Corp., 823

20   F.2d 1328, 1337–38 (9th Cir. 1987) (holding that “the private status of the defendant will not
21   serve to defeat a Bivens claim, provided that the defendant engaged in federal action”); Beam v.

22   Naha, 783 F. App’x 715, 716 (9th Cir. 2019) (unpublished) (parenthetically quoting id. and

23   Bressi at 898). “The standards for determining whether an action is governmental are the same

24   whether the purported nexus is to the state or to the federal government.” Mathis v. Pac. Gas &

25   Elec. Co., 891 F.2d 1429, 1432 (9th Cir. 1989).

26          Private individuals and entities are typically not subject to suits under section 1983—and
27   thus Bivens—because they are not state actors. However, a private defendant may be a state actor

28   for these purposes if his or her actions are fairly attributable to the government:

                                                         7
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 8 of 11


 1
                A § 1983 plaintiff therefore must show that a defendant’s actions are “fairly
 2              attributable” to the government. A private individual’s action may be “under
 3              color of state law” where there is significant state involvement in the
                action. The Supreme Court has articulated four tests for determining whether
 4              a private individual’s actions amount to state action: (1) the public function
                test; (2) the joint action test; (3) the state compulsion test; and (4) the
 5              governmental nexus test.
 6
     Franklin, 312 F.3d at 444–45 (internal citations omitted).
 7
                    2.      Employment Discrimination
 8
            Title VII of the Civil Rights Act of 1964 provides that it shall be an unlawful employment
 9
     practice for an employer to fail to refuse to hire, or otherwise discriminate against, any individual
10
     because of his race, color, religion, sex, or national origin. 42 U.S.C. § 2000e-2(b). To establish
11
     a prima facie case of intentional discrimination (known as “disparate treatment”) under Title VII,
12
     a plaintiff must show that: “(1) he is a member of a protected class; (2) he was qualified for [her]
13
     position; (3) he experienced an adverse employment action; and (4) similarly situated individuals
14
     outside his protected class were treated more favorably, or other circumstances surrounding the
15
     adverse employment action give rise to an inference of discrimination.” Peterson v. Hewlett-
16
     Packard Co., 358 F.3d 599, 603 (9th Cir. 2004); see also Raad v. Fairbanks North Star Borough
17
     School Dist., 323 F.3d 1185, 1195-96 (9th Cir. 2003) (citing McDonnell Douglas Corp. v. Green,
18
     411 U.S. 792 (1973).
19
     V.     FORM AND LENGTH OF AMENDED COMPLAINT
20
            The Court will grant Plaintiff leave to file an amended complaint. However, in light of the
21
     Court’s conclusion that Plaintiff’s complaint violates Rule 8, and in light of the narrative nature
22
     of the complaint, the Court will place certain constraints on any amended complaint.
23
            First, Plaintiff’s amended complaint must not exceed 15 pages, including exhibits.
24
     Second, the Court will strictly enforce Federal Rule of Civil Procedure 10(b) and Eastern
25
     District of California Local Rule 130(c).
26
            Federal Rule of Civil Procedure 10(b) states, in relevant part, as follows:
27
                A party must state its claims or defenses in numbered paragraphs, each
28

                                                        8
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 9 of 11


 1               limited as far as practicable to a single set of circumstances. . . . If doing so
                 would promote clarity, each claim founded on a separate transaction or
 2               occurrence--and each defense other than a denial--must be stated in a separate
 3               count or defense.

 4
     (emphasis added).
 5
              Eastern District of California Local Rule 130(c) states as follows:
 6
                 Documents shall be double-spaced except for the identification of counsel,
 7               title of the action, category headings, footnotes, quotations, exhibits and
                 descriptions of real property. Quotations of more than fifty (50) words shall be
 8               indented.
 9   (emphasis added)
10            If Plaintiff does not comply with these limitations in any amended complaint, the Court
11   may recommend dismissing Plaintiff’s action.
12   VI.      CONCLUSION AND ORDER
13            The Court has screened Plaintiff’s complaint and finds that it fails to state any cognizable
14   claim.
15            Under Rule 15(a)(2) of the Federal Rules of Civil Procedure, “the court should freely give
16   leave [to amend] when justice so requires.” Accordingly, the Court will provide Plaintiff with
17   time to file an amended complaint, so that Plaintiff can provide additional factual allegations.
18   Lopez v. Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000). Plaintiff is granted leave to file an
19   amended complaint within thirty days.
20            If Plaintiff chooses to amend his complaint, in his amended complaint he must state what
21   each named defendant did that led to the deprivation of his constitutional or other federal rights.
22   Fed. R. Civ. P. 8(a); Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).
23   In addition, as stated above, an amended complaint must be no longer than fifteen pages,
24   including exhibits, must state its claims or defenses in numbered paragraphs, each limited as
25   far as practicable to a single set of circumstances, and shall be double-spaced except for the
26   identification of counsel, title of the action, category headings, footnotes, quotations, exhibits and
27   descriptions of real property. Plaintiff should note that although he has been given the opportunity
28

                                                         9
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 10 of 11


 1    to amend, it is not for the purpose of changing the nature of this suit or adding unrelated claims.

 2    George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).

 3            Plaintiff is advised that an amended complaint supersedes the original complaint, Lacey v.

 4    Maricopa County, 693 F 3d. 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete in

 5    itself without reference to the prior or superseded pleading, Local Rule 220. Therefore, in an

 6    amended complaint, as in an original complaint, each claim and the involvement of each

 7    defendant must be sufficiently alleged. The amended complaint should be clearly and boldly

 8    titled “First Amended Complaint,” refer to the appropriate case number, and be an original signed

 9    under penalty of perjury.

10            Plaintiff has a choice on how to proceed. Plaintiff may file an amended complaint if he

11    believes that additional true factual allegations would state cognizable claim(s). If Plaintiff files

12    an amended complaint, the Court will screen that complaint in due course. Alternatively, Plaintiff

13    may choose to stand on his complaint subject to the Court issuing findings and recommendations

14    to a district judge consistent with this order.

15            Based on the foregoing, it is HEREBY ORDERED that:

16            1.      Within thirty (30) days from the date of service of this order, Plaintiff shall either:

17                    a. File a First Amended Complaint; or

18                    b. Notify the Court in writing that he wants to stand on this complaint;

19            2.      If Plaintiff chooses to file an amended complaint, Plaintiff shall caption the

20                    amended complaint “First Amended Complaint” and refer to case number 1:21-cv-
21                    00321-NONE-EPG;

22            3.      If Plaintiff chooses to file an amended complaint, that must be no longer than

23                    fifteen pages, including exhibits, must state its claims or defenses in numbered

24                    paragraphs, each limited as far as practicable to a single set of circumstances, and

25                    shall be double-spaced except for the identification of counsel, title of the action,

26                    category headings, footnotes, quotations, exhibits and descriptions of real property.
27    \\\

28    \\\

                                                         10
     Case 1:21-cv-00321-NONE-EPG Document 4 Filed 03/23/21 Page 11 of 11


 1          4.    Failure to comply with this order may result in the dismissal of this action.

 2
      IT IS SO ORDERED.
 3

 4       Dated:   March 23, 2021                             /s/
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    11
